Case 1:18-cv-25106-KMW Document 27 Entered on FLSD Docket 01/07/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 1:18-cv-25106-KMW-EGT

  UNITED AMERICAN CORP.,

         Plaintiff

  v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES LTD., BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL,
  AMAURY SECHET, SHAMMAH
  CHANCELLOR, and JASON COX,

         Defendants.
                                                  /

           SECOND MOTION FOR EXTENSION OF TIME FOR DEFENDANT
        SHAMMAH CHANCELLOR TO RESPOND TO PLAINTIFF’S COMPLAINT

         Defendant Shammah Chancellor (“Chancellor”) hereby moves this Court pursuant to

  Federal Rule of Civil Procedure 6(b) and Southern District Local Rule 7.1(a)(1)(J) for an

  enlargement of time through and including February 1, 2019 within which respond to the

  Complaint [D.E.1], and in support thereof states:

         1.      The Complaint in this action purports to assert seven separate claims, including an

  anti-trust claim alleging violations of the Sherman Act, against eleven different defendants.

  Chancellor is one of the eleven defendants named in this action.

         2.      On December 8, 2018, Chancellor was served with the Complaint.

         3.      On December 28, 2018, Chancellor was granted an extension of time through

  January 18, 2019 to file his response to the Complaint. [D.E. 22].




                          BILZIN SUMBERG BAENA PRICE & AXELROD LLP
                             1450 Brickell Avenue, Suite 2300, Miami, FL 33131-3456
Case 1:18-cv-25106-KMW Document 27 Entered on FLSD Docket 01/07/2019 Page 2 of 3



         4.      At the time of Chancellor’s first motion for extension of time, Chancellor had just

  retained undersigned counsel. Although Chancellor has worked to expeditiously analyze the

  Complaint and prepare an appropriate response, more robust analysis, including of potential

  jurisdictional issues, is necessary before finalizing Chancellor’s response to the Complaint.

  Accordingly, Chancellor respectfully requests a brief additional extension of time through and

  including February 1, 2019 within which to respond to the Complaint.

         5.      The requested enlargement is not sought for purposes of delay and will not

  prejudice any party, or delay the proceedings, particularly since defendant Bitmain, Inc. has been

  granted an extension through and including February 1, 2019 to respond to the Complaint and it is

  Chancellor’s understanding that not all defendants have even been served with the Complaint.

         6.       For the avoidance of doubt, in making this motion for enlargement of time,

  Chancellor does not intend to waive and expressly reserves his right to file an appropriate response

  to the Complaint, including, but not limited to, a motion to dismiss for failure to state a claim, lack

  of subject-matter jurisdiction, lack of personal jurisdiction, improper venue, insufficient process,

  insufficient service of process, and failure to join a necessary party.

         WHEREFORE, Defendant Chancellor respectfully moves the Court to enter an Order

  granting him an extension through and including February 1, 2019, within which to respond to

  the Complaint. A proposed order provided for the Court’s consideration is appended hereto as

  Exhibit A.

                             RULE 7.1 CERTIFICATE OF COUNSEL

         Pursuant to S.D. Fla. Local Rule 7.1(a)(3), the undersigned certifies that on January 3,

  2019, and January 7, 2019, counsel for Chancellor, Melissa Pallett-Vasquez, conferred with

  counsel for Plaintiff, Michael Mena, but Plaintiff did not agree to the requested extension.



                                                    2
Case 1:18-cv-25106-KMW Document 27 Entered on FLSD Docket 01/07/2019 Page 3 of 3



  Dated: January 7, 2019


                                           Respectfully submitted,
                                           /s/ Melissa Pallett-Vasquez
                                           MELISSA C. PALLETT-VASQUEZ
                                           Florida Bar No. 715816
                                           mpallett@bilzin.com
                                           BILZIN SUMBERG BAENA PRICE
                                           & AXELROD LLP
                                           1450 Brickell Ave, Suite 2300
                                           Miami, Florida 33131
                                           Tel.: (305) 374-7580 Fax: (305) 374-7593

                                           /s/ IAN SIMMONS
                                           IAN SIMMONS*
                                           D.C. Bar No. 439645
                                           isimmons@omm.com
                                           KATRINA ROBSON*
                                           D.C. Bar No. 989341
                                           krobson@omm.com
                                           BRIAN P. QUINN*
                                           D.C. Bar No. 1048323
                                           bquinn@omm.com
                                           O'MELVENY & MYERS LLP
                                           1625 Eye Street, NW
                                           Washington, DC 20006
                                           Phone: 202-383-5106
                                           Fax: 202-383-5414

                                           *Motion for Admission Pro Hac Vice Pending

                                           Counsel for Defendant Shammah Chancellor


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on January 7, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.


                                            /s/ Melissa Pallett-Vasquez
                                                 Melissa Pallett-Vasquez



                                              3
